Hall, J.
Jonas L. King was administrator of the estate of James A. King. Upon final settlement, as such administrator, in January, 1870, the sum of $194.38 was found to be due the estate of James A. King, and Jonas L. King was ordered by the probate court to pay that sum to Aramintas King, the widow of said James A. King.
Afterwards Aramintas King became and is now the wife of Andrew Kaho. After his final settlement, as administator, Jonas L. King died, and W. H. King was appointed administrator of his estate.
This action was begun in 1882, in the probate court of Polk county, to recover against the estate of Jonas L. King the sum of $194.38, and interest. The plaintiffs had judgment in the probate court; upon appeal to the circuit court the plaintiffs again recovered judgment. The case is here on appeal.
*47One of the issues tried in the circuit court was, whether the following receipt,
“Oswego, Kansas, Feb. 24, 1872.
“Received of Jonas L. King, administrator of James A. King, all the personal property belonging to us, or either of, from said estate, hereby relinquishing all claim against said administrator for any thing further from said estate, and hereby confess and acknowledge the same fully settled and satisfied so far as we are concerned.
“ Auamintas Kaho.'
“Andrew Kaho,”
Offered by the defendant in defence against this action, was genuine. Upon this issue ‘the depositions of the plaintiffs were read in evidence against the objections of defendant.
Whether or not plaintiffs were competent witnesses in this action is the only question properly presented for our consideration.
The plaintiffs were not competent witnesses in this case. Section 4010 of Revised Statutes; Weiland v. Weyland, 64 Mo. 169, and cases cited.
For this reason the judgment of the circuit court is reversed and the cause is remanded.
All concur.